NUMBER 13-06-063-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG





GAVINO AGUILERA,		Appellant,


v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 156th District Court
of Live Oak County, Texas.




MEMORANDUM OPINION
 
Before Justices Hinojosa, Rodriguez, and Garza

Memorandum Opinion by Justice Rodriguez

	Appellant, Gavino Aguilera, was charged by indictment with one count of
retaliation assault against a public servant.  Tex. Pen. Code Ann. § 22.01(b)(1) (Vernon
2003 & Supp. 2005).  Appellant entered a plea of guilty, and the trial court assessed
punishment at three years' confinement in the Texas Department of Criminal Justice-Institutional Division and a $5,000 fine. 
	Appellant's court-appointed counsel has filed an Anders brief.  We affirm.
I.  Compliance with Anders v. California
	Appellant's court-appointed counsel has filed an Anders brief in which he has
concluded there are no arguable grounds for appeal and has moved to withdraw from
the case.  See Anders v. California, 386 U.S. 738, 744 (1967).  The brief meets the
requirements of Anders as it presents a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced on appeal.  See id.;
see also Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en
banc); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). 
Counsel has informed this Court that he has (1) examined the record and has found
no arguable grounds to advance on appeal, (2) served a copy of the brief on appellant,
and (3) informed appellant of his right to review the record and to file a pro se brief. 
See Anders, 386 U.S. at 744; see also Stafford, 813 S.W.2d at 509-10.  More than
thirty days have passed, and appellant has not filed any pro se brief.  See Anders, 386
U.S. at 744-45; see also Stafford, 813 S.W.2d at 510.
II.  Independent Review of Record
	Upon receiving a "frivolous appeal" brief, we must conduct "a full examination
of all the proceedings to decide whether the case is wholly frivolous."  Penson v. Ohio,
488 U.S. 75, 80 (1988); see Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus
Christi 2003, no pet.).  Accordingly, we have carefully reviewed the appellate record
and counsel's brief.  We find nothing in the record that would arguably support an
appeal.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005). 
Therefore, we agree with counsel that the appeal is frivolous and without merit.  See
id. at 828 ("Due to the nature of Anders briefs, by indicating in the opinion that it
considered the issues raised in the briefs and reviewed the record for reversible error
but found none, the court of appeals met the requirement of Texas Rule of Appellate
Procedure 47.1.").
III.  Conclusion
	The judgment of the trial court is affirmed.  Having affirmed the judgment, we
now grant counsel's motion to withdraw.  We order counsel to notify appellant of the
disposition of this appeal and of the availability of discretionary review.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam).

								NELDA V. RODRIGUEZ
								Justice

Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this 24th day of August, 2006.